Citation Nr: 9915789	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991).

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1945.  He died in October 1998.  The appellant is the 
surviving spouse of the veteran.


 
This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in November 1998 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein service connection for the cause of the 
veteran's death was denied and entitlement to Dependency and 
Indemnity Compensation was denied. 


FINDINGS OF FACT

1.  The veteran died in October 1998 as a result of squamous 
cell carcinoma of the lung with an underlying cause of 
chronic obstructive pulmonary disease secondary to smoking 
cigarettes.

2.  The appellant filed her claim subsequent to June 9, 1998.

3.  The veteran had not been rated as totally disabled due to 
service-connected disability for a period of at least ten 
years immediately prior to his death, nor had he been rated 
as totally disabled from the date of service separation for 
at least five years immediately prior to his death.


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection 
for cause of death lacks legal merit and entitlement under 
the law.  38 U.S.C.S. § 1103 (Law Co-op 1999).



2.  The appellant's claim of entitlement to Disability and 
Indemnity Compensation lacks legal merit and entitlement 
under the law.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's death certificate shows that he died in October 
1998 as a result of squamous cell carcinoma of the lung with 
an underlying cause of chronic obstructive pulmonary disease 
secondary to smoking.  At the time of his death, he had 
established service connection for chronic obstructive 
pulmonary disease with status post lung cancer evaluated as 
100 percent disabling as secondary to a noncompensable 
service connected disability of nicotine dependence.  Service 
connection for nicotine dependence was also established, as 
the veteran was found to have begun smoking cigarettes during 
active duty.   

I.  Service connection for cause of death

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.   After a 
review of the record, the Board finds that the appellant's 
claim lacks legal merit and entitlement under the law.  
Therefore the claim must be denied and the appeal terminated.

Service connection for cause of death may not, by law, be 
established if the injury or disease causing his death is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.S. § 1103(a) (Law. 
Co-op. 1999).  The effective date of this law is June 9, 
1998.  Therefore, as a matter of law, any 

claims received by VA after June 9, 1998, are subject to this 
restriction.  The veteran died in October 1998, and the 
appellant filed her claim October 1998, after the 
promulgation of this section.  Therefore, her claim is 
prohibited as a matter of law.  

The Board acknowledges the appellant's contentions, to the 
effect that, since service connection had been established 
for chronic obstructive pulmonary disease with status post 
lung cancer, secondary to nicotine dependence, and that since 
he died as a consequence of that disability, it should follow 
that his death should be service connected.  However, the law 
that governs this case, which is 38 U.S.C.S. § 1103(a), 
specifically precludes such a finding.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  

The Board notes an exception to the rule set forth in 
38 U.S.C.S. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for death from a 
disease which is otherwise shown to have been incurred or 
aggravated in active duty, or which became manifest to a 
compensable degree during any applicable presumptive period. 
38 U.S.C.S. § 1103(b) (Law. Co-op. 1999).  However, the 
current case does not fall into this exception.  The veteran 
separated from service in 1945.  Service medical records are 
not available due to fire at the National Personnel Records 
Center in St. Louis, Missouri.  However, the appellant has 
not contended, nor does the evidence show, that the veteran's 
chronic obstructive pulmonary disease or subsequent lung 
cancer was incurred in or aggravated by service; nor, does 
the evidence show that either condition was 

manifested within one year of separation from service.  
38 C.F.R. § 3.309 (a) (1998).  It must be reiterated, in this 
regard, that, while service connection has been established 
for chronic obstructive pulmonary disease, it was granted as 
secondary to the veteran's nicotine dependence, and not on 
the inservice incurrence or aggravation, or presumed 
incurrence, of that disorder.

Therefore, based on the foregoing discussion, the appellant 
claim for service connection for cause of death, as a matter 
of law, fails.

II. Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991)

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse when the death of the veteran was not 
service connected, if the veteran was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death, or was rated totally disabling 
from the date of separation from active duty for a period of 
no less than 5 years immediately preceding death. 38 U.S.C.A. 
§ 1318 (West 1991); 38 C.F.R. § 3.22(a) (1998).  

The Board concedes that the veteran in this case was rated 
totally disabled at the time of death.  However, the total 
rating became effective in September 1997 and his death 
occurred in October 1998.  The veteran did not have a total 
rating for a period of 10 or more years prior to death, nor 
did he have a total rating from the date of discharge for a 
period of five years immediately preceding death. Therefore, 
the claim does not meet the basic eligibility criteria found 
in 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22(a) 
(1998).  



As previously mentioned, when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis.  With regard to 
DIC benefits, the law and not the evidence is dispositive.  
The authorizing statute requires that the veteran be totally 
disabled for a prescribed length of time.  These time 
requirements have not been met.  Therefore the appellant's 
claim of to basic eligibility for DIC benefits under Chapter 
13, Title 38, United States Code, is denied and the appeal 
terminated.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22 (1998). 


ORDER

Because it lacks legal merit and entitlement under the law, 
the appellant's claim of entitlement to service connection 
for cause of death is denied, and the appeal is terminated.  
Similarly, because the claim for Disability and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (West 1991) lacks legal 
merit and entitlement under the law, it is denied, and the 
appeal is likewise terminated. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

